department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-4889-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel filed service cc dom fs state and state school as same taxpayer this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend school school representative s state finance office year year year calendar years issue sec_1 whether tax overpayments by a state or by a state school that files separate returns may be credited against outstanding tax_liabilities of the state or another state school under sec_6402 particularly ---- --- --- a state’s employment_tax overpayments against a state school’s unrelated_business_income_tax ubit underpayments or a state school’s ubit overpayment against another state school’s unpaid ubit liability whether for purposes of computing interest on equivalent overpayments and underpayments of tax under sec_6621 the above-referenced overpayments and underpayments are of the same taxpayer conclusions because on the facts as presented state is ultimately liable for the tax obligations of school and school tax overpayments made by state may be credited upon a request by state against outstanding tax_liabilities of the state or of either school under sec_6402 if such credits are made interest on the overpayments and on the underpayments of tax satisfied by the credits may be computed under sec_6611 and sec_6601 respectively since a request for interest_netting is not appropriate on the facts presented we are not opining whether corresponding and equivalent overpayments and underpayments by the state and by state entities such as school and school are liabilities of the same taxpayer for purposes of interest_netting under sec_6621 whether there is a person for purposes of sec_6402 or the same taxpayer for purposes of sec_6621 is not relevant for determining who is the taxpayer for purposes of other code provisions such as those regarding ubit under sec_511 and tax exemption under sec_501 moreover each school must determine its ubit liability independently before applying sec_6402 or sec_6621 facts state one of fifty is registered with the service as a state governmental agency it is exempt from income_tax under an implied constitutional and statutory immunity 303_us_218 texas v white u s wall see aprill the integral the essential and the instrumental federal_income_tax treatment of governmental affiliates the exempt_organization tax review and tucker and rombro state immunity from federal taxation the need for re-examination geo wash l rev with respect to other federal taxes either collected by or due from state the state finance office is the primary contact between state and the service the finance office files employment_tax forms such as form excise_tax returns such as form foreign withholding_tax forms such as form_1042 and information reporting forms such as form_1099 and form_w-2 for itself and all state agencies state uses its own taxpayer_identification_number tin for these forms and returns school and school are agencies of state and are treated as subdivisions of state boards appointed by state officials run the operations of school and school and administer their budgets school and school deposit monetary receipts into the state treasury expenses of school and school such as employee salaries and taxes are paid from the state treasury based upon warrants drawn on the state treasury by school and school operational and capital expenses of school and school are funded by state legislative appropriations the proceeds of bonds issued by state donations and grants tax exempt_income and unrelated_business_income apart from their status as agencies of state school and school might also qualify as sec_501 organizations neither however has been listed in publication as a qualified exempt_organization under sec_501 as state agencies school and school are nevertheless subject_to ubit under sec_511 both entities file their own forms 990-t each year to report unrelated_business_income_tax ubit using tins issued in the name of each school these tins differ from the tin used by state school and school routinely draw warrants on the state treasury to pay the tax shown on the forms 990-t provision for payment of the taxes is included in their operating budgets as approved by the state legislature the service is currently auditing school and school the audits cover each school’s ubit liability and the portion of state’s overall liability for other taxes that pertain to each school the audit of school covers year and year while the school audit covers year and year for year the service has made a preliminary determination that state has overpaid its employment_tax liability with respect to employees of school while state has underpaid its form_1042 liability with respect to school and school has underpaid the ubit liability reportable on its form 990-t the net overpayments by state that are attributable to school exceed the net underpayments so that a refund for year would be due if the employment_tax form_1042 liability and ubit liability were netted for year state has asked that any overpayments of its tax_liability be netted against the unpaid liability of school for interest computation purposes the audits for year and year are ongoing the service proposes to issue a single report netting school 1's and school 2's liability for year and a separate report for school 2's year for year the auditors anticipate that one school will have underpaid its ubit liability while the other has overpaid its ubit liability law and analysi sec_1 credits under sec_6402 although your request was directed toward anticipated interest_netting under sec_6621 it appears from your presentation of facts that all of the overpayments and underpayments of tax remain outstanding in enacting sec_6621 congress has indicated that in situations in which interest is both payable and allowable by the same taxpayer for the same period the secretary will take all reasonable steps to offset the liabilities rather than process them separately using the net interest rate of zero under sec_6621 see h_r conf_rep no 105th cong 2d sess accordingly the authorization for crediting overpayments under sec_6402 rather than sec_6621 is the relevant statutory authorization with respect to these facts sec_6402 authorizes the service in lieu of refunding an overpayment_of_tax to a taxpayer to credit an overpayment against any existing liabilities on the part of the person who made the overpayment thus whenever an overpayment_of_tax is determined and another tax_liability of the person who made the overpayment remains unpaid the service has the option of refunding the overpayment or of crediting the outstanding overpayment against the outstanding underpayment pursuant to sec_6402 73_f3d_764 8th cir 34_f3d_536 7th cir when overpayments are credited against outstanding liabilities interest is accrued on either the overpayment or the underpayment satisfied by the credit only until the date on which the two amounts simultaneously exist when an overpayment is credited against another tax_liability of the same taxpayer sec_6611 provides that interest is to be allowed and paid on the overpayment from the date of the overpayment to the due_date of the amount against which the credit is taken for underpayments satisfied by a credited overpayment sec_6601 parallels sec_6611 by providing that no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment in contrast interest continues to accrue independently during an overlapping period on both the overpayments and underpayments if a sec_6402 credit is not made sec_6611 allows interest on refunds from the date the overpayment arises until a date preceding the date of a refund check by no more than days with respect to underpayment_of_tax sec_6601 provides that interest on an underpayment_of_tax that is not paid on or before the last date prescribed for payment accrues from the prescribed payment_date until the date on which the tax is paid if a taxpayer has an underpayment_of_tax from one year and an overpayment_of_tax from a different year that are outstanding at the same time the taxpayer usually benefits by having the interest on simultaneously existing underpayments and overpayments computed whenever possible using the sec_6402 credit process because the overpayment interest rates imposed under sec_6621 between date and date were lower than the underpayment interest rates imposed under sec_6621 during that period taxpayers benefit by having interest computed on simultaneously existing overpayments and underpayments for the shortest period possible the relevant criteria for using the credit in this case is that sec_6402 only authorizes the service to credit an overpayment against any existing liabilities on the part of the person who made the overpayment in applying sec_6402 to the facts of this case we believe that state is both the person who made the overpayment and the person against whom the existing liabilities exist sec_3302 of the irs restructuring and reform act of rra pub_l_no 112_stat_741 increased the overpayment interest rate under sec_6621 to equal the underpayment rate for non-corporate taxpayers for the second and succeeding calendar quarters beginning after the date effective date of the act under sec_7701 a person is to be construed to mean and include an individual a_trust estate partnership_association company or corporation while sec_7701 does not specifically list a state as a person the supreme court has held that a state will be included as a person whenever the inclusion is appropriate under a specific code section’s legislative environment 359_us_108 states are persons under sec_6332 and wages of state employees are subject_to levy 292_us_360 states that sell liquor are persons subject_to federal excise_tax on liquor sales the legal precedents are not as clear in determining whether various state entities are to be treated as part of the state person or as separate persons in their right for purposes such as determining the application of a state’s sovereign immunity federal diversity jurisdiction and the existence of federal_income_tax liability the issue has been widely litigated without a clear or consistent result see eg 2_f3d_1200 1st cir and cases cited therein see also aprill the integral the essential and the instrumental federal_income_tax treatment of governmental affiliates the exempt_organization tax review and tucker and rombro state immunity from federal taxation the need for re-examination geo wash l rev each case turns upon the statute to be applied and the extent of the authority and independence delegated to each school in the context of sec_6402 as applicable to the facts of this case state appears to be the person ultimately responsible for the payment of taxes incurred both directly and through state instrumentalities such as school and school the budgets for state agencies such as school and school are included within the state budget approved by the state legislature based upon the budget the state legislature makes annual appropriations to cover anticipated expenses of state including those of school and school that are not covered by other sources of income employees of school and school are employees of state for all purposes state files a single employment_tax form form for its employees including those of school and school income received by school and school is deposited into the state treasury and the entities’ expenses are paid_by warrants drawn on the state treasury despite their capacity as entities of state both school and school engage in activities that produce unrelated_business_income that is taxable under sec_511 each school separately computes and reports its ubit liability pursuant to the code whether submitted with a return or based upon an audit nothing within this advice should be construed as having any effect upon the determination of who is the taxpayer subject_to ubit or the computation of ubit adjustment however the ubit liability is paid_by warrants drawn on the state treasury thus overpayments of taxes previously paid_by state from the state treasury and otherwise refundable to state may be credited in satisfaction of obligations such as those of school that are also payable from the state treasury likewise since state pays both an overpayment of one state school’s ubit liability may be credited in payment of another state school’s unpaid ubit liability once the credits are made interest may be computed under sec_6611 and sec_6601 since on the facts presented state has paid the tax_liabilities that will constitute the anticipated overpayments of tax as a result of the current audit and since state is ultimately liable for the tax obligations of school and school we recommend that the service honor a request from state to have any overpayments credited against underpayments of tax any request for having an overpayment credited should be in writing and signed by an individual authorized to file a refund claim or to execute the tax_return on which the overpayment is based because the state laws establishing state colleges and universities vary from state to state and within a single state the service should not presume that a state is the person responsible for paying ubit liability incurred by a school without representations to that effect by the state such representations should be documented we are not opining on the state law provisions governing who may act on behalf of state or either school in making a request for credits determination of same taxpayer under sec_6621 as effective for periods beginning after date sec_6621 provides for a net interest rate of zero to the extent of overlapping tax underpayments and overpayments by the same taxpayer the statute as enacted by sec_3301 of the rra and amended by sec_4402 of the tax and trade relief extension act of ttrea pub_l_no 112_stat_2681 provides to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period in limited circumstances the statute will also apply to periods beginning before the liability for such taxpayer effective date if the applicable statute_of_limitations has not expired with regard to either the tax underpayment or overpayment and the taxpayer reasonably identifies and establishes the overlapping period for which the zero rate applies and files a timely request see revproc_99_43 issued date 1999_47_irb_579 for guidance on making a timely request as noted above to the extent that the service can credit overpayments against outstanding underpayments of the person who made the overpayment sec_6621 in inapplicable the service may credit the overpayments against outstanding liabilities under sec_6402 you have not advised us of any previously made refunds and payments that might bring sec_6621 into play without specific facts to address we have not determined whether underpayments and overpayments by various entities within a state government are by the same taxpayer we do note however that the legislative_history of sec_6621 indicates that the zero interest rate applies in those circumstances where the service would normally offset if the underpayments and overpayments were currently outstanding h_r conf_rep no 105th cong 2d sess case development hazards and other considerations it is not necessary for the service to make a final_determination with respect to all of state’s employment_tax or other tax_liabilities for the years at issue before making assessments and or abatements of tax with respect to school or school and before making the credits under sec_6402 if the service is interested in pursuing a further audit of state’s tax_liabilities upon completion of the school and school audits it can do so without regard to the interest computations the service should however follow established procedures for properly notifying state of the continuing audit to avoid charges that it has in fact begun a second_examination in contravention of sec_7605 please call if you have any further questions deborah a butler assistant chief_counsel by george e bowden technical assistant to the assistant chief_counsel field service
